Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 03/21/2022 are acknowledged. Amended Claims 1, 3, 8, 10, 14, 15 and 17-20 are acknowledged by the examiner. Claims 2 and 13 are canceled. Accordingly, claims 1, 3-12 and 14-20 are remain pending and have been examined.

Allowable Subject Matter
Claims 1, 3-12 and 14-20 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 03/21/2022, pages 8-11, the cited prior art fails to disclose or suggest at least, “……a sensor device comprising: a sensor that obtains sensor information; an FPGA (Field-Programmable Gate Array) that performs predetermined processing on the sensor information obtained by the sensor; a memory that is used to store data, which is to be used in making the FPGA perform the predetermined processing, wherein the data stored in the memory is updated according to result of analysis of the sensor information; a receiving unit that receives updating data; and a counter for monitoring a repetition count of analysis of the sensor information, wherein the repetition count is incremented each time the updating data is received, and the repetition count is reset if the incremented repetition count is greater than a predetermined upper limit value of the repetition count.…..” as recited in amended claim 1. Therefore claim 1 is allowed.

As stated in the Applicant's Arguments dated 03/21/2022, pages 8-11, the cited prior art fails to disclose or suggest at least, “……a sensor device comprising: a sensor that obtains sensor information; an FPGA (Field-Programmable Gate Array) that performs predetermined processing on the sensor information obtained by the sensor; a memory that is used to store data, which is to be used in making the FPGA perform the predetermined processing; a first chip that has the sensor installed thereon; a second chip that has the FPGA installed thereon; and a third chip that has the memory installed thereon, wherein the sensor device has a stack structure formed by stacking the first chip to the third chip, and the third chip is positioned in between the first chip and the second chip.…..” as recited in amended claim 14. Therefore claim 14 is allowed. 

As stated in the Applicant's Arguments dated 03/21/2022, pages 8-11, the cited prior art fails to disclose or suggest at least, “……an electronic device comprising: a sensor that obtains sensor information; an FPGA that performs predetermined processing on the sensor information obtained by the sensor; the repetition count is incremented each time the updating data is received, and the repetition count is reset if the incremented repetition count is greater than a predetermined upper limit value of the repetition count.…..” as recited in amended claim 18. Therefore claim 18 is allowed. 

As stated in the Applicant's Arguments dated 03/21/2022, pages 8-11, the cited prior art fails to disclose or suggest at least, “……a sensor system in which an electronic device and a server are connected via a predetermined network, wherein the electronic device includes a sensor that obtains sensor information, an FPGA that performs predetermined processing on the sensor information obtained by the sensor, a memory that is used to store data, which is to be used in making the FPGA perform the predetermined processing, a sending unit that sends the sensor information, which has been subjected to the predetermined processing, to a predetermined network, data received by the receiving unit via the predetermined network.…..” as recited in amended claim 19. Therefore claim 19 is allowed. 

As stated in the Applicant's Arguments dated 03/21/2022, pages 8-11, the cited prior art fails to disclose or suggest at least, “…a control method comprising: analyzing sensor information obtained by a sensor; monitoring a repetition count of analysis of the sensor information; receiving updating data; incrementing the repetition count each time the updating data is received; resetting the repetition count if the incremented repetition count is greater than a predetermined upper limit value of the repetition count; and modifying, according to result of the analysis of the sensor information, at least either a circuit configuration of an FPGA which performs predetermined processing on the sensor information, or a setting value of the circuit configuration.……..” as recited in amended claim 20. Therefore claim 20 is allowed. 

The dependent claims 3-12 and 15-17 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698

/LIN YE/Supervisory Patent Examiner, Art Unit 2697